Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 3/24/2021 with a priority date of 3/25/2020.
Claims 1 is currently pending and have been examined.
Claim 1 is rejected under 35 USC 101.
Claim 1 is rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Claim 1 is a processor implemented system. Thus, claim 1, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claim 1 is rejected under 35 U.S.C. §101 because the claim is directed to an abstract idea, and fails to amount to a practical application and fails to amount to significantly more.
The Step 2A
Prong 1: The claimed invention includes abstract concepts that receive and transmit user content data and user input selection data, receive instruction messages and output data of the instruction message. The claims align a first portion of the user content data with respect to time, and accumulate a second portion of user content data based on user selection data and generate instruction message data based on the received and accumulated data then transmit the instruction messages. The claims broadly encompass a wide range of possible interpretations where user data is collected and used to generate instructions. Under BRI and in light of the specification one example is that that the claims receive a plurality of user reactions to live events occurring at a venue and align the reaction data to a specific event with respect to time then generate instruction message data that combines the reactions and transmits the output data to an output device, such as a device at the venue and/or a group of user devices. 
The claims offer steps the allow remote and present audience members to participate and provide feedback about events and share their reactions with other audience members. These concepts fall under Certain Methods of Organizing Human Activity, such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.  Such concepts have been considered ineligible by the Courts. See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2).
Prong 2: An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception. Integration requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The "methods of organizing human activity" judicial exception is not integrated into a practical application. 
The claim recites the additional elements of a client input device, one or more output device arrays and a processor . These computerized elements are recited in the claim at a high level of generality which at best amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Clearly, the recitation of server modules coupled to client input devices and output device arrays is intended to be implemented using known, existing, and generic hardware. The combination of additional elements simply limits the use of the abstract idea to an environment or field of use (e.g., computers and networks), which does not impose any meaningful limits on practicing the abstract idea and amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
The claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, the Examiner concludes that the claims fail to integrate the abstract idea into a practical application, and are therefore "directed to" the abstract idea.
The ordered combination of these limitations does not improve computer capabilities and invokes computers merely as a tool because an improved output data is not equivalent to an improvement to computers. As such the claimed receiving and accumulating data then generating a reduced instruction message is a data gathering step that is merely being limited to a particular data source (client input device) or a particular type of data (user content and user input), which is considered to be both insignificant extra-solution activity and a field of use limitation.
Under Step 2B: The claims do not include any additional elements that are sufficient to amount to significantly more than the abstract idea judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional elements merely limit the use of the idea to an environment that employs generic computers being used as a tool to execute an abstract idea and, therefore, does not amount to significantly more than the abstract idea. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Examiner respectfully asserts that the claims as a whole do not offer an improvement to this technical field. The claims recite generic computer components that are performing functions at a high level of generality, which results in claims that merely utilize technology from these technical fields as tools to implement abstract ideas in the general field of attempting to accurately estimate causal effects for related events. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. A claim amount to nothing more than an instruction to apply the abstract idea using a generic computer does not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). "That a computer receives and sends the information over a network with no further specification -- is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient." See Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee  (U.S. 2020/0359108; Hereafter: Lee) in view of Robinson et al. (U.S. US 2014/0133683; Hereafter: Robinson).
As per Claim 1:  Lee in view of Robinson discloses the following limitations; 
1. A processor implemented system comprising:
Lee discloses a plurality of client input devices, wherein the client input devices are each configured to receive and transmit user content data and user input selection data, from respective users of each of the plurality of client input devices, See, “The graphical user interface 991b also includes the feedback tools 905a-e. The tools 905a-e allow a user to provide feedback in response to the event 997b. The tools 905a-e are displayed on a touch screen device and upon selecting one of the tools 905a-e, the feedback is provided to a device used to aggregate feedback, such as the computing device 106. The tool 905a indicates applause feedback and the button 905b indicates negative feedback. Further, the buttons 905c and 905d indicate different control options that are available to the user. Moreover, in an embodiment, a user can configured the various control options displayed. Further, the button 905e is a help tool that allows a user of the graphical user interface and underlying application to get help with using the graphical user interface 991b. The graphical user interface 991b can also be customized by a user. For instance, a user can select to include panels for creating a sign, chatting, and customizing his avatar, amongst other options. Further, the user can customize which panels are displayed and properties of the panels including panel size, location, and order.” [0123].  See, “Each face, e.g., 1401, in the interface 1400 represents a reaction. Each face illustrates the associated eyes, eyebrows, and mouth associated with each reaction. Moreover, each face can be mapped to additional features of the reaction, such as sound and gesture. When a given face is selected a user can modify the features of the selected reaction through use of the menu 1402. The menu 1402 includes options for eyes, eyebrows, mouth, and sounds but, is not so limited and may include any additional attributes of reactions such as volume, gestures, and animation, amongst others. A user can create new faces, i.e., reactions, remove reactions, and layout reactions in any desired way through use of the interface 1400. Moreover, a user can change the size of the faces such that a portion of a reaction selection interface that is associated with a particular reaction is bigger or smaller.” [0145]. See also, 0134-0143 and Figure 13 for details about the user input interface.
Lee discloses one or more output device arrays, wherein the output device arrays are configured to receive instruction messages and actuate device outputs based on data of the received instruction messages, See, “According to an embodiment of the system 100, the output may be visual via the display 104 or may be audible and provided via a speaker. In another embodiment, the controller 107 is configured to provide the output via at least one avatar. In yet another embodiment, the output provided by the controller 107 at the performance area comprises at least one physical change to the performance area 101. In such an embodiment, the at least one physical change is effected through at least one of: a streamer, a fan, confetti, a motor, an actuator, a robot, a light, a fog machine, and a speaker. According to yet another embodiment, the output at the performance area 101 provided by the controller 107 is based on at least one of: a number of remotely located audience members, a number of local audience members, a total number of audience members, past feedback, an event type, an event gravity, a current score of an event, a completion percentage of an event, local feedback, and a likelihood of an event. Thus, the output provided by the controller 107 at the performance area 101 may take into account any number of factors. For example, if, in the system 100, a billiard shot is particularly difficult, the feedback may be magnified when a player makes the shot. According to embodiments, the output may be provided by the controller 107 directly or indirectly. For instance, in an embodiment, as an example of the controller 107 indirectly providing the output, the controller 107 may interface with one or more output devices, such as a speaker or display.” [0074]. See, [0106] output devices. See, [0140, 0144, 0145] for setting the volume of selected reactions.
Lee discloses one or more host server modules, communicatively coupled to the one or more client input devices and operably coupled to the one or more output device arrays wherein the host server modules further comprise an application controller, executing processor readable instructions, which when read by processors of the host server module cause the host server modules to: See, “FIG. 2 is a flow diagram of a method 220 for creating a virtual audience according to an embodiment. In the method 220, various actions are taken by system 221, local audience 222, and remote audience 223. The system 221 may be implemented by any computing device known in the art that can be configured through any combination of hardware and software to implement the method 220.” [0084]. See, [0151-0153] for processors. See also, Figure 2 and [0084-0088] for the complete process.
Lee discloses receive the transmitted user content data and the user input selection data, See, “According to an embodiment, the audience output determined by the controller 107 includes aggregated feedback that is generated by the controller 107 from feedback received at the communications interface 108 from multiple members of the remotely located audience. Further, in yet another embodiment, the aggregated feedback may also include feedback received from members 103a-n of the local audience 102 at the communications interface 108. In an embodiment, the local audience 102 may provide feedback via electronic devices (not shown) in the same or a similar manner as the remotely located audience and this local feedback may be received at the communications interface 108. Alternatively, local feedback may be collected by sensors, e.g., cameras 111a-c and microphone 112 in the performance area 101, and be received at the communications interface 108.” [0063].
Lee discloses align first portions of the user content data with respect to time, See, “In FIG. 3, an event 305a occurs at time 00:08 and the local audience members 304a and 304N provide respective feedback 306a and 306N.” [0089].
Lee discloses accumulate second portions of the user content data based on the user input selection data, See, “According to an embodiment, the controller 107 is configured to aggregate the feedback 119 received by the communications interface 108 from each of the plurality of remotely located audience members 114a-n. In such an embodiment, aggregating the feedback may include creating data that reflects an accumulation of the feedback 119a-n from each member of the remotely located audience 114a-n. This aggregated feedback, when rendered at the performance area 101, provides an indication of the feedback 119 as if the members of the remotely located audience 114a-n were located at the performance area 101. Thus, in an embodiment, the output provided by the controller 107 at the performance area 101 is based on the aggregated feedback. According to an embodiment, the controller 107 is configured to utilize the frequency that a particular feedback type occurs in the aggregated feedback to provide the output at the performance area 101. For instance, if feedback is received from 100 people and the feedback is 90% positive and 10% negative, the output at the performance area 101 provided by the controller 107 may reflect the nature and frequency of the feedback.” [0070]. See, “According to an embodiment, the local feedback is received through any method described herein and ultimately is received at one or more computing device(s) implementing the method 300. The local feedback 306a-N is projected in the performance area 303 in real time to coincide with the event 305a. Moreover, in an embodiment, the local reactions 306a-N may also be combined with predicted remote feedback 307a and projected in the performance area 303. According to an embodiment, the timing for providing the feedback in the performance area 303 is based on the time that local feedback 306a-N is received. Details on determining the predicted remote feedback 307a is described hereinbelow.” [0089].
Lee discloses generate reduced instruction message data based on the aligned first portions of the user content data and the accumulated second portions of the user content data, and See, “In an embodiment, the controller 107 is configured to synthesize the feedback 119, received by the communications interface 108 from the remotely located audience members 114a-n, with additional aggregated feedback to determine the audience output. For example, this synthesis may include creating a signal that reflects the collective feedback received over time. In this way, for example, feedback, such as clapping from 50,000 people that was received at different times, may be combined and provided as audience output in a way so that the audience output sounds like 50,000 people clapping at once. In embodiments, the feedback may be combined using an audio processing platform or any other method known in the art for sound processing.” [0064].
Lee discloses transmit the generated instruction messages containing reduced instruction message data to the one or more output device arrays See, “At step 772, the method 770 continues and receives feedback from the remotely located audience. The feedback received at step 772 may be in the form of any feedback described herein and, likewise, may be received via any communication method known in the art. In turn, at step 773 the method provides an output at the performance area corresponding to at least a portion of the received feedback. This output thus provides some indication of the remotely located audience and, thus, creates a virtual audience at the performance area. According to an embodiment, the output at step 773 may be provided via any method described herein. Further, it is noted that the method 770 may further include providing any of the functionality of any of the embodiments of the present invention described herein.” [0109].
Lee does not disclose via an adaptive network protocol. 
However, Robinson discloses reduced audio transmissions using adaptive network protocols. See, “Aspects of the system 100 may be implemented in an appropriate computer-based sound processing network environment for processing digital or digitized audio files. Portions of the adaptive audio system may include one or more networks that comprise any desired number of individual machines, including one or more routers (not shown) that serve to buffer and route the data transmitted among the computers. Such a network may be built on various different network protocols, and may be the Internet, a Wide Area Network (WAN), a Local Area Network (LAN), or any combination thereof. In an embodiment in which the network comprises the Internet, one or more machines may be configured to access the Internet through web browser programs.” [0145]. See, [0083] for a bitrate varies over time. See, [0042] for compression. See also abstract for a codec that packages the independent audio streams into a single serial bitstream that contains all of the audio data.
Therefore, from the teaching of Robinson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the aggregated audio signal that is output at a venue, as disclosed by Lee, to be transmitted using an adaptive network protocol, as taught by Robinson, for the purpose of enabling sound to be optimally mixed for a particular playback environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson 2014/0007147 discloses audience responses that are combined into a single media stream and the combined media stream is sent to each of the plurality of viewer devices during the performance where high latency response are generalized or removed, which is another example of reduced instructions. Evens et al. US 10,300,394 discloses that when spectators are cheering or booing loudly then spectator audio output including the cheers or boos may be provided by the game spectating system via an audio channel to the broadcaster's device where video cameras and audio equipment are installed in an arena or other venue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688